

EXHIBIT 10.2
 
MICROCHIP TECHNOLOGY INCORPORATED
 
CHANGE OF CONTROL SEVERANCE AGREEMENT
 
 
This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between _______________ (the “Employee”) and Microchip Technology
Incorporated (the “Company”), effective as of __________________ (the “Effective
Date”).
 
RECITALS
 
    1.           It is expected that the Company from time to time will consider
the possibility of an acquisition by another company or other change of
control.  The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to the Employee and can cause the
Employee to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined herein) of the Company.
 
    2.           The Board believes that it is in the best interests of the
Company and its stockholders to provide the Employee with an incentive to
continue his or her employment and to motivate the Employee to maximize the
value of the Company upon a Change of Control for the benefit of its
stockholders.
 
    3.           The Board believes that it is imperative to provide the
Employee with certain severance benefits upon the Employee’s termination of
employment following a Change of Control.  These benefits will provide the
Employee with enhanced financial security and incentive and encouragement to
remain with the Company notwithstanding the possibility of a Change of Control.
 
    4.           Certain capitalized terms used in the Agreement are defined in
Section 5 below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
    1.           Term of Agreement.  This Agreement shall terminate upon the
date that all of the obligations of the parties hereto with respect to this
Agreement have been satisfied.
 
    2.           At-Will Employment.  The Company and the Employee acknowledge
that the Employee’s employment is and shall continue to be at-will, as defined
under applicable law, except as may otherwise be specifically provided under the
terms of any written formal employment agreement or offer letter between the
Company and the Employee (an “Employment Agreement”).  If the Employee’s
employment terminates prior to the Change of Control Period, the Employee shall
not be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement, or under his or her Employment Agreement if
any exists in writing, or as may otherwise be available in accordance with the
Company’s established employee plans.


--------------------------------------------------------------------------------

 
    3.           Severance Benefits.


(a)           Benefits Following Termination During Change of Control
Period.  Upon termination of employment for any reason other than for “Cause”
(as defined herein) during the Change of Control Period the Employee shall
receive the following benefit:
 
(i)         Equity Compensation Acceleration.  One hundred percent (100%) of the
Employee’s outstanding stock options, stock appreciation rights, restricted
stock units and other Company equity compensation awards (the “Equity
Compensation Awards”) shall immediately vest and become exercisable.  Any
Company stock options and stock appreciation rights shall remain exercisable
following the Employee’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.
 
(b)           Involuntary Termination Other than for Cause, Voluntary
Termination for Good Reason During the Change of Control Period.  If within the
three-month period preceding or any time following a Change of Control (the
“Change of Control Period”), (i) the Employee terminates his or her employment
with the Company (or any parent or subsidiary of the Company) for “Good Reason”
(as defined herein) or (ii) the Company (or any parent or subsidiary of the
Company) terminates the Employee’s employment for other than “Cause” (as defined
herein), and the Employee signs, and does not revoke, a standard release of
claims with the Company in a form acceptable to the Company (the “Release”),
then the Employee shall receive the following severance from the Company:
 
(i)         Severance Payment.  The Employee shall be entitled to receive a
lump-sum severance payment (less applicable withholding taxes) equal to one
hundred percent of the Employee’s annual base salary (as in effect immediately
prior to (A) the Change of Control, or (B) the Employee’s termination of
employment, whichever is greater) plus one hundred percent (100%) of the
Employee’s target bonuses for which the Employee was or would have been eligible
(for the fiscal year in which the Change of Control or the Employee’s
termination occurs, whichever is greater.)
 
(ii)         Continued Employee Benefits.  Reimbursement of Employee’s health,
dental, vision, and life insurance coverage at the same level of coverage as was
provided to such Employee immediately prior to termination and at the same ratio
of Company premium subsidy to Employee premium payment as was in effect
immediately prior to termination (the “Company-Paid Coverage”).  If such
coverage included the Employee’s eligible dependents immediately prior to
termination, such dependents shall also be covered at Company
expense.  Company-Paid Coverage shall continue until the earlier of (A) twelve
(12) months from the date of termination, or (B) the date upon which the
Employee and his dependents become covered under another employer’s group
health, dental, vision, long-term disability or life insurance plans that
provide Employee and his dependents with comparable benefits and levels of
coverage; provided, however that if such reimbursement results in the imposition
of additional taxes to the Employee under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), Employee shall be paid an additional full
gross-up for such additional taxes, so that he is in the same position, on an
after-tax basis, as if such taxes did not apply.  For purposes of Title X of the
Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the date of the
“qualifying event” for Employee and his or her dependents shall be the date upon
which the Company-Paid Coverage terminates.  Coverage in this section is
dependent on the valid and timely election of continued COBRA coverage under
applicable law.

2

--------------------------------------------------------------------------------

 
           (c)           Timing of Severance Payments.  Except as otherwise
provided herein, the severance payment to which Employee is entitled shall be
paid by the Company to Employee in cash and in full, not later than ten (10)
calendar days after the effective date of the Release.  If the Employee should
die before all amounts have been paid, such unpaid amounts shall be paid in a
lump-sum payment (less any withholding taxes) to the Employee’s designated
beneficiary, if living, or otherwise to the personal representative of the
Employee’s estate.
 
(d)           Voluntary Resignation.  If the Employee’s employment with the
Company terminates during the Change of Control Period voluntarily by the
Employee other than for Good Reason, then the Employee shall not be entitled to
receive severance or other benefits except for those described in 3(a)(i) and as
may then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.
 
(e)           Termination for Cause; Termination Prior to Change of Control
Period.  In the event the Employee’s employment is terminated for Cause, or for
any reason prior to the Change of Control Period, then the Employee shall not be
entitled to receive severance and any other benefits except as may then be
established under the Company’s existing written severance and benefits plans
and practices or pursuant to other written agreements with the Company.
 
(f)           Internal Revenue Code Section 409A.   Notwithstanding any other
provision of this Agreement, if the Employee is a “key employee” under Code
Section 409A and a delay in making any payment or providing any benefit under
this Agreement is required by Code Section 409A and any Treasury Regulations,
and IRS guidance thereunder, or necessary in the good faith judgment of the
Company, to avoid the Employee incurring additional tax under Section 409A, such
payments shall not be made until the end of six (6) months following the date of
the Employee’s separation from service in accordance with Code Section 409A.
 
4.           Golden Parachute Excise Tax.
 
(a)           Parachute Payment Full Gross-Up.  In the event that the benefits
provided for in this agreement or otherwise payable to Employee, including
vesting acceleration upon a change of control pursuant to Company equity plans
or any Employment Agreement which may exist (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, (ii) are subject to the excise
tax imposed by Section 4999 of the Code, then (A) the benefits shall be
delivered in full, and (B) the Employee shall receive a payment from the Company
sufficient to pay such excise tax plus an additional payment from the Company
sufficient to pay the excise tax and federal and state income and employment
taxes arising from the payments made by the Company to Employee pursuant to this
sentence.
 
(b)           280G Determinations.  Unless the Company and the Employee
otherwise agree in writing, the determination of Employee’s excise tax liability
and the amount required to be paid under this Section 4 shall be made in writing
by a national “Big Four” accounting firm selected by the Company (the
“Accountants”).  For purposes of making the calculations required by this
Section 4, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

3

--------------------------------------------------------------------------------

 
       5.           Definition of Terms.  The following terms referred to in
this Agreement shall have the following meanings:
 
(a)           Cause.  “Cause” shall mean (i) a willful act of personal
dishonesty taken by the Employee in connection with his responsibilities as an
employee and intended to result in substantial personal enrichment of the
Employee, (ii) Employee being convicted of, or pleading nolo contendere to, a
felony that is materially and demonstrably injurious to the Company, and
(iii) following delivery to the Employee of a written demand for performance
from the Company which describes the basis for the Company’s reasonable belief
that the Employee has not substantially performed his duties, continued
violations by the Employee of the Employee’s obligations to the Company which
are demonstrably willful and deliberate on the Employee’s part.
 
For the purposes of this Section 5(a), no act or failure to act shall be
considered “willful” unless done or omitted to be done in bad faith and without
reasonable belief that the act or omission was in or not opposed to the best
interests of the Company.  Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board of Directors of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done or omitted to be done in good faith and in the best
interests of the Company.  Notwithstanding anything herein to the contrary, the
Employee shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Employee a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board of Directors of the Company at a meeting of the Board
called and held for the purpose (after reasonable notice to the Employee and an
opportunity for the Employee with Employee’s counsel to be heard before the
Board) finding that in the good faith opinion of the Board the Employee was
properly terminated for Cause.
 
(b)           Change of Control.  “Change of Control” means the occurrence of
any of the following:
 
(i)         Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company’s then outstanding voting securities; or
 
(ii)         A change in the composition of the Board of Directors of the
Company as a result of which fewer than a majority of the directors are
“Incumbent Directors.”  “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for election as a director without
objection to such nomination) of at least three-quarters of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors of the Company);
or

4

--------------------------------------------------------------------------------

 
(iii)          The consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or
 
(iv)         The consummation of the sale, lease or other disposition by the
Company of all or substantially all the Company’s assets.
 
(c)           Good Reason.  “Good Reason” means without the Employee’s express
written consent (i) a material reduction of the Employee’s duties, title,
authority or responsibilities, relative to the Employee’s duties, title,
authority or responsibilities as in effect immediately prior to such reduction,
or the assignment to Employee of such reduced duties, title, authority or
responsibilities, including a reduction in duties, title, authority or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity; (ii) a substantial reduction of the facilities and perquisites
(including office space and location) available to the Employee immediately
prior to such reduction; (iii) a reduction by the Company in the base salary or
target bonus opportunity of the Employee as in effect immediately prior to such
reduction; (iv) a material reduction by the Company in the kind or level of
benefits to which the Employee was entitled immediately prior to such reduction
with the result that such Employee’s overall benefits package is significantly
reduced; (v) the relocation of the Employee to a facility or a location more
than thirty (30) miles from the one at which Employee is then presently
employed.
 
6.           Successors.
 
(a)           The Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
6(a) or which becomes bound by the terms of this Agreement by operation of law.
 
(b)           The Employee’s Successors.  The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
7.           Notice.
 
(a)           General.  All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier,
(i) five (5) days after deposit with the U.S. Postal Service or other applicable
postal service, if delivered by first class mail, postage prepaid, (ii) upon
delivery, if delivered by hand, (iii) one (1) business day after the business
day of deposit with Federal Express or similar overnight courier, freight
prepaid or (iv) one (1) business

5

--------------------------------------------------------------------------------

 
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (A) if to Employee, at his or her last known residential address and
(B) if to the Company, at the address of its principal corporate offices
(attention:  Secretary), or in any such case at such other address as a party
may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.
 
(b)           Notice of Termination.  Any termination by the Company for Cause
or by the Employee for Good Reason or as a result of a voluntary resignation
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 7(a) of this Agreement.  Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice).  The failure by the Employee to include in the notice any fact
or circumstance which contributes to a showing of Good Reason shall not waive
any right of the Employee hereunder or preclude the Employee from asserting such
fact or circumstance in enforcing his or her rights hereunder.
 
8.           Miscellaneous Provisions.
 
(a)           No Duty to Mitigate.  The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source, except as set forth in Section 3(b)(ii)(B).
 
(b)           Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee).  Employee and the Company agree to work in good faith
to consider amendments to this Agreement which are necessary or appropriate to
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of amounts to the Employee. The parties agree to
cooperate with each other and to take reasonably necessary steps in this
regard.  No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.
 
(c)           Headings.  All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.
 
(d)           Entire Agreement.  This Agreement, along with other written
agreements relating to the subject matter hereof between Employee and a duly
authorized Company officer constitute the entire agreement of the parties hereto
and supersede in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof.
 
(e)           Choice of Law; Arbitration.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Arizona.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Phoenix,
Arizona, by three arbitrators in accordance with the then current rules of the
American Arbitration Association. The prevailing party in any arbitration shall
be entitled to injunctive relief to enforce the arbitration award. 
6

--------------------------------------------------------------------------------

 
The parties agree to waive their right to have any dispute regarding this
Agreement resolved in a court of law by judge or jury.  The Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.  This
Section shall not prevent either party from seeking injunctive relief (or any
other provisional remedy) relating to employee’s obligations under this
Agreement. The Company shall bear the costs and expenses arising out of or in
connection with any arbitration pursuant to this Section 8(e), including
Employee’s costs and reasonable attorney’s fees.
 
(f)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
 
(g)           Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
 
(h)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.




COMPANY
MICROCHIP TECHNOLOGY INC.
 
 
By:
   
Title:
       
EMPLOYEE
 
By:
   
Title:
 








7

--------------------------------------------------------------------------------


